DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,053,139. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims may be construed broadly enough to encompass the subject matter of the instant claims.

                                 Claim Language Interpretation
Applicant recites an optional step in claims 49 and 59, respectively. The examiner’s interpretation is that the respective steps need not be carried out in the instant invention. Accordingly, a prior art reference which does not teach the optional step(s) may still anticipate the claims or read on the claims if all other recited steps are taught in the prior art reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49, 52-53 and 55-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehnle et al. (WO 2014/160350).
Kuehnle et al. teach a method of binding a target metal (abstract), the method comprising: contacting a solution containing a target metal with a biosorbent element (page 26); and optionally separating the complex from the solution.
Per claim 52, wherein the biosorbent element binds metals comprising one or more of silver, gold, aluminum, arsenic, barium, beryllium, bismuth, calcium, cadmium, cobalt, chromium, copper, iron, potassium, lithium, magnesium, manganese, molybdenum, sodium, nickel, phosphorus, platinum, palladium, lead, antimony, selenium, tin, strontium, thallium, titanium, uranium, vanadium, tungsten, yttrium, zinc, scandium, lanthanum, rare earth elements, and divalent transition metals (page 9).
Per claim 53, wherein the biosorbent element is for use in remediation of wastewater (abstract).
Per claim 55, wherein the wastewater is domestic wastewater, urban wastewater, industrial wastewater or combinations thereof (abstract; page 20-21).
Per claim 56,  wherein the industrial wastewater comprises effluent from a mining operation (page 20).
Claims 49-50, 52-53 55-56 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble (WO 2013/138899).
Noble teaches a method of binding a target metal (abstract), the method comprising: contacting a solution containing a target metal with a biosorbent element (abstract); and optionally separating the complex from the solution (abstract).
Per claim 50, wherein the biosorbent element comprises a substrate carrying dried Euglena biomass, or a fraction thereof, wet Euglena biomass, or a fraction thereof, or exudates of Euglena, or a fraction thereof, in sufficient quantity to adsorb metals from the solution passing therethrough (page 9, 10).
Per claim 52, wherein the biosorbent element binds metals comprising one or more of silver, gold, aluminum, arsenic, barium, beryllium, bismuth, calcium, cadmium, cobalt, chromium, copper, iron, potassium, lithium, magnesium, manganese, molybdenum, sodium, nickel, phosphorus, platinum, palladium, lead, antimony, selenium, tin, strontium, thallium, titanium, uranium, vanadium, tungsten, yttrium, zinc, scandium, lanthanum, rare earth elements, and divalent transition metals (page 9).
Per claim 53, wherein the biosorbent element is for use in remediation of wastewater (abstract; page 9).
Per claim 55, wherein the wastewater is domestic wastewater, urban wastewater, industrial wastewater or combinations thereof (abstract; page 9).
Per claim 56, wherein the industrial wastewater comprises effluent from a mining operation (abstract).
Per claim 60, wherein the dried Euglena biomass, or a fraction thereof, or the wet Euglena biomass, or a fraction thereof, or the exudates of a culture of Euglena, or a fraction thereof, is spherical and/or gelatinous (page 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (‘350) in view of Lupton et al. (US 2007/0278150).
The method of Kuehnle et al. is described above. Kuehnle et al. also disclose Euglena may be used (page 19, 17) with a substrate to consume metals (page 19) and other waste products being present (page 30).  Kuehnle et al. do not explicitly disclose that the substrate allows the solution to pass therethrough.
Lupton et al., also directed to binding a target metal, disclose providing a substrate (95) that allows a solution to pass therethrough ([0020]) in order to, for example, provide a high surface are to volume ratio and consequently support a high concentration of microorganisms.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Kuehnle et al. such that it includes wherein the biosorbent element comprises a substrate carrying dried Euglena biomass, or a fraction thereof, wet Euglena biomass, or a fraction thereof, or exudates of Euglena, or a fraction thereof, in sufficient quantity to adsorb metals from the solution passing therethrough in order to, for example, provide a high surface area to volume ratio and consequently support a high concentration of biosorbent elements.


Allowable Subject Matter
Claims 51, 54, 57-59 and 61-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon applicant filing a proper, timely filed terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  While claims 49 and 50 are not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the method further comprising the steps recited in claims 51, 54, 57-59 and 61-64.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
11/4/22